Pope, Chief Judge.
Our judgment in this case at 204 Ga. App. 209 (419 SE2d 39) (1992) has been reversed by the Supreme Court on certiorari. Goodwin v. State, 262 Ga. 903 (427 SE2d 271) (1993). Accordingly, our judgment is vacated and the judgment of the Supreme Court is made the judgment of this court. The judgment of the trial court is reversed.

Judgment reversed.


Johnson, J., and Senior Appellate Judge John W. Sognier concur.

Russell C. Gabriel, for appellant.
Harry N. Gordon, District Attorney, Gerald W. Brown, Assistant District Attorney, for appellee.